MR. JUSTICE ANGSTMAN
(dissenting) :
I think under Rule VI, sec. 2, of this court which in part reads, “but if it appear that the delay has been without laches on the part of appellant, his appeal will not be dismissed for such delay until reasonable time has been allowed for filing the record,” and pursuant to our policy of deciding cases on their merits we ought not dismiss the appeal for delay in filing the transcript on appeal under the facts here presented.
Order Denying Motion to Recall.
PER CURIAM.
Appellants’ motion, filed herein August 12, 1954, seeking an order to recall remittitur and reinstate the appeals heretofore dismissed, is denied. This court’s order dismissing both appeals stands.